DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 11/08/2019 are acknowledged and have been fully considered. Claims 26-45 are newly added. Claims 1-25 are canceled. Claims 26-45 are pending. This is the first Office Action on the merits of the claims.

Election/Restrictions
Applicants' election of Group I (claims 26-32) in the reply filed on 03/04/2022 is acknowledged.  Applicant has elected Group I without traverse. In response to applicants' election, Group II (claims 33-37) and Group III (claims 38-45) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
In the response of 03/04/2022, applicants elected the following species:
Type of microbial strain and SEQ ID: S2695 having 16S sequence comprising SEQ ID NO: 174
In the response dated 03/04/2022, applicants have stated that claims 26, 28 and 30-32 read on the elected species.  
Claims 26-32 are now under consideration and are the subject of this office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 05/09/2017, the filing date of provisional applications U.S. App. No. 62/503,377 and U.S. App. No. 62/503,448. The instant application is a national stage 371 application of PCT application PCT/US2018/031503 filed on 05/08/2018 which claims benefit to the said provisional U.S. Applications.
  
Claim Objections
Claim 29 is objected to because of the following informalities: a comma is missing between the two microbial strains, S2293 (NRRL Deposit No. B-67106) and S2382 (NRRL Deposit No. B-67111) in line 18 of claim 29. At the end of line 23, “and” before S2669 is extraneous and is suggested to be deleted.
Claim 29 is further objected to because the claim recites the species of microbial strains, “S2834 (NRRL Deposit No. B-67441), S2381 (NRRL Deposit No. B-67442), S2543 (NRRL Deposit No. B-67443), S2695 (NRRL Deposit No. B-67444), S2700 (NRRLB Deposit No.67445), S2837 (NRRL Deposit No. B-67446), S2839 (NRRL Deposit No. B-67447), S2876 (NRRL Deposit No. B-67448), S2871 (NRRL Deposit No. B-67440), S2145-2 (NRRL B-67331), S2292-2 (NRRL B-67332), S2300-2 (NRRL B-67333), S2303-2 (NRRL B-67334), S2375-2 (NRRL B-67335), S2382-2 (NRRL B-67336), S2423-2 (NRRL B-67337), S2669-2 (NRRL B-67338)”, in the last 6 lines of the claim. However, claim 29 is dependent from claim 28 and claim 28 recites the same species of microbial strains. Therefore, claim 29 is repeating this list of species of microbial strains and these limitations are superfluous. It is suggested to the delete the species of microbial strains which are recited in claim 28 from claim 29.
Claim 30 is objected to because of the following informalities: the phrase “or composition” in line 2 is superfluous and is suggested to be deleted.
Appropriate correction is needed.

Claim Rejections - 35 USC § 112 (a)	
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 29 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that biological materials, POO35_B2 (also referred to as S2145, NRRL Deposit No.B-67091), P0047_A1 (also referred to as S2284, NRRL Deposit No.B-67102), P0032_A8 (also referred to as S2181, NRRL Deposit No.B-67099), POO42_B2 (also referred to as S2168, NRRL Deposit No.B-67096), POO42_ C2 (also referred to as S2173, NRRL Deposit No.B-67098), PO042_D10 (also referred to as S2172, NRRL Deposit No. B-67097), S2159_P0058 _B9 (NRRL Deposit No.B-67092), S2161_P0054_E8 (NRRL Deposit No.B-67094), P0057_A3 (also referred to as S2160, NRRL Deposit No.B-67093), S2163_P0019_A12 (NRRL Deposit No.B-67095), P0147_D10 (also referred to as S2291, NRRL Deposit No.B-67104), P0147_G10 (also referred to as S2292, NRRL Deposit No.B-67105), PO140_C10 (also referred to as S2300, NRRL Deposit No.B-67107), P0157_G5 (also referred to as S2303, NRRL Deposit No.B-67108), S2384 (NRRL Deposit No.B-67112), S2275 (NRRL Deposit No.B-67101), S2373 (NRRL Deposit No.B-67109), S2293 (NRRL Deposit No.B-67106) S2382 (NRRL Deposit No.B-67111), S2385 (NRRL Deposit No.B-67113), S2197 (NRRL Deposit No.67100), S2285 (NRRL Deposit No.B-67103), S2423 (NRRL Deposit No.B-67115), S2421 (NRRL Deposit No.B-67114), S1112 (NRRL Deposit No.B-67090), S2375 (NRRL Deposit No.B-67110), S2669 (NRRL Deposit No. B-67117), S2644 (NRRL Deposit No.B-67116), S2834 (NRRL Deposit No. B-67441), S2381 (NRRL Deposit No. B-67442), S2543 (NRRL Deposit No. B-67443), S2695 (NRRL Deposit No. B-67444), S2700 (NRRLB Deposit No.67445), S2837 (NRRL Deposit No. B-67446), S2839 (NRRL Deposit No. B-67447), S2876 (NRRL Deposit No. B-67448), S2871 (NRRL Deposit No. B-67440), S2145-2 (NRRL B-67331), S2292-2 (NRRL B-67332), S2300-2 (NRRL B-67333), S2303-2 (NRRL B-67334), S2375-2 (NRRL B-67335), S2382-2 (NRRL B-67336), S2423-2 (NRRL B-67337), S2669-2 (NRRL B-67338) are required to practice the claimed invention. Since the biological materials are essential to the claimed invention, they must be readily available or obtainable by a repeatable method set forth in the specification or otherwise known and readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the biological materials.  
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material, and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public.  It is noted that applicant discloses that the microbial strains were deposited under the provisions of the Budapest Treaty (see lines 9-23 on page 17 of the specification). However, the evidence of record only shows that the deposits for the following strains were accepted by the depository, S2834 (NRRL Deposit No. B-67441), S2381 (NRRL Deposit No. B-67442), S2543 (NRRL Deposit No. B-67443), S2695 (NRRL Deposit No. B-67444), S2700 (NRRLB Deposit No.67445), S2837 (NRRL Deposit No. B-67446), S2839 (NRRL Deposit No. B-67447), S2876 (NRRL Deposit No. B-67448), S2871 (NRRL Deposit No. B-67440), S2145-2 (NRRL B-67331), S2292-2 (NRRL B-67332), S2300-2 (NRRL B-67333), S2303-2 (NRRL B-67334), S2375-2 (NRRL B-67335), S2382-2 (NRRL B-67336), S2423-2 (NRRL B-67337), S2669-2 (NRRL B-67338).  Please see attached document, WIPO-deposit-info. There is no evidence that the biological deposits for the other strains recited in claim 29 have been made and accepted by the depository. 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by applicant, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 C.F.R. §§ 1.801-1.809 and MPEP §2402-2411.05, a statement, affidavit or declaration by applicant, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, would satisfy the deposit requirement made herein by stating and providing that:
(a) During the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
          (c) The deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
          (d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  

Claim Rejections - 35 USC § 112 (a) (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28 and 29 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Claims 28 and 29 recite a list of microbial strains and also recite the limitation “a strain derived therefrom” (see last line of each claim) of the microbial strains recited in the claims; however the specification does not contain an adequate description for the entire scope of this limitation and thus the claims. According to the specification “a variant” when used in reference to a microorganism is a microbial strain having identifying characteristics of the species to which it belongs, while having at least one nucleotide sequence or variation or identifiably different trait with respect to the parental strain, where the trait is genetically based (see [0042] of the PGPub). However, the specification and claims do not disclose what the identifying characteristics for each microbial species and do not place any limit on the number of genomic/amino acid substitutions, deletions, insertions and/or additions that may be made to the genomes/polypeptides of the deposited microbial strains. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe the structure for the substitution variants, deletion variants or insertion variants. The specification does not disclose any correlation(s) between the structure of the variants (strains derived therefrom) with variant identifying characteristics. Applicants are in possession of only the microbial strains that have been deposited and are not in possession of any other strain derived therefrom. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. It is suggested to delete the limitation “a strain derived therefrom” in claims 28 and 29.
Further, it is noted claim 29 recites strain designations, P0032_C7, PQ048_B9, POOSO_F5 (also referred to as S2199), POO20_B1, PO033_E1 (also referred to as S2177), PO049_E7, P0042_A8 (also referred to as S2167), POO42_D5 (also referred to as S2165), POO42_B12 (also referred to as S2189), PO0Q44_A3 (also referred to as S2476), POO18_A11, PO044_A5, P0047_E2, P0047_C1, P0038_D2, S2166, PO0042_E1, PO0047_E8, P0018_A1, S2164_P0054_F4, S2142_P0061_E11, PO160_F7 (also referred to as S2351), S2387, PO160_E1 (also referred to as S2374), POQ134_G7 (also referred to as S2280), S2278, S2370, PO0132_A12, P0132_C12, P0140_D9, P0173_H3 (also referred to as S2404), S2477, S2376, S2420, S2424, S2445, S2333, S2329, S2327, S2330, S2435, S2158, S2437, S2332, S2521, S2228, S2473, P0156_G2, P0154_G3, S2487, S2488, PO105_C5, P0154_H3, PO156_G1, S2651, S2652, S2653, S2654, S2655, S2656, S2668, S2328 and S2646. These strain designation terms are applicant defined terms and are not used in the prior art. Applicants have not disclosed any genotypic (sequence information) and/or phenotypic characteristics or features of the microbial strains for each of the strain designations. Therefore, the instant disclosure does not comply with the written description for these strain designations because it does not adequately disclose how to identify a microbial strain with these strain designations. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Every species in a genus need not be described in order that a genus meets the written description requirement. See Utter, 845 F.2d at 998- 99,6 USPQ2d at 1714 ("A specification may, within the meaning of §112, first paragraph, contain a written description of a broadly claimed invention without describing all species that claim encompasses.") In claims to a species from a genus, however, a generic statement without more, is not an adequate written description of the genus because it does not distinguish the claimed species of the genus from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, does not suffice to define the genus because it is only an indication of what the genus does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605- 06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such species of the genus may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372- 73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally thought to exist, in the absence of knowledge as to what that material consists of, is not a description of that entire material.
The specification fails to satisfy the written description requirement of 35 USC §112 (a), with respect to the full scope of claims 28 and 29.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 28 and 29 recite multiple microbial strains followed by terms pertaining to deposit information in parentheses. For example, claim 28 recites S2834 (NRRL Deposit No. B-67441), S2145-2 (NRRL B-67331) and claim 29 recites P0035_B2 (also referred to as S2145, NRRL Deposit No. B-67091). The claim terms “(NRRL Deposit No. B-67441)”, “NRRL B-67331” and “(NRRL Deposit No. B-67091)” in parentheses render the scope of the invention uncertain because it is not clear if “NRRL Deposit No. B-67441”, “NRRL B-67331” and “NRRL Deposit No. B-67091” which are accession numbers of the microbial strains are a limitation or not.  It is suggested to amend the limitations pertaining to strain names and the corresponding accession numbers as “S2834 with an accession number NRRL Deposit No. B-67441”, “S2145-2 with an accession number NRRL Deposit No. B-67331” and “P0035_B2 with an accession number NRRL Deposit No. B-67091 (also referred to as S2145)”.
Claim 29 is further indefinite because of the limitation “P0038_D2 or S2166” in line 10. It is not clear if S2166 is an alternate name for microbial strain P0038_D2 or they are two separate microbial strains. It is suggested to amend to “P0038_D2 (also referred to as S2166)” if they are alternate names of the same microbial strain or amend to “P0038_D2, S2166” if they are two separate microbial strains.
Claim 29 is further indefinite because it recites strain designation terms, P0032_C7, PQ048_B9, POOSO_F5 (also referred to as S2199), POO20_B1, PO033_E1 (also referred to as S2177), PO049_E7, P0042_A8 (also referred to as S2167), POO42_D5 (also referred to as S2165), POO42_B12 (also referred to as S2189), PO0Q44_A3 (also referred to as S2476), POO18_A11, PO044_A5, P0047_E2, P0047_C1, P0038_D2, S2166, PO0042_E1, PO0047_E8, P0018_A1, S2164_P0054_F4, S2142_P0061_E11, PO160_F7 (also referred to as S2351), S2387, PO160_E1 (also referred to as S2374), POQ134_G7 (also referred to as S2280), S2278, S2370, PO0132_A12, P0132_C12, P0140_D9, P0173_H3 (also referred to as S2404), S2477, S2376, S2420, S2424, S2445, S2333, S2329, S2327, S2330, S2435, S2158, S2437, S2332, S2521, S2228, S2473, P0156_G2, P0154_G3, S2487, S2488, PO105_C5, P0154_H3, PO156_G1, S2651, S2652, S2653, S2654, S2655, S2656, S2668, S2328 and S2646. These strain designation terms are applicant defined terms and are not used in the prior art. Applicants have not defined any genotypic (sequence information) and/or phenotypic characteristics or features of the microbial strains for each of the strain designations. Therefore, the meaning of these strain designation terms is unclear and it is not clear which microbial strains are included in the claimed composition. The metes and bounds of the claim are indefinite. 
Appropriate clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-32 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to each of the claims as a whole, the claimed invention in the instant claims is directed to a judicial exception (a ‘product of nature’) without significantly more.  The rationale for this determination is explained below.  
A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature.  See Subject Matter Eligibility Guidance (http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0).  This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 3) Does the claim as a whole recite something significantly different than the judicial exception(s)? The claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.
In the instant case, under the broadest reasonable interpretation, applicant's invention is directed to a composition comprising one or more microbial strains. Claims 26 and 27 recite limitations pertaining to the sequence information of the one or more microbial strains in the composition. Claims 28 and 29 recite the strain designation names of the one or more microbial strains. Claim 30 recites the composition comprises a carrier (water). Claim 31 recites limitations pertaining to how the composition is formulated. Claim 32 recites the composition comprises a plant seed.
With respect to eligibility of the instant claims as interpreted above, the claims are directed to a composition of matter (Step 1: Yes). 
Based on the specification, under the broadest reasonable interpretation of the claimed composition, the composition comprises naturally occurring microbial strains. The instant specification discloses the microbial strains were isolated naturally occurring environmental materials such as soil, rock, plants, animals, organic debris, water, aerosols, etc., (see [0153] of PGPub). Applicants have not disclosed any evidence that the isolated microbial strains have been modified. The instantly claimed invention recites “product of nature” judicial exceptions, naturally occurring microbial strains.
Since the claims are directed to a nature-based product produced by combining multiple components, one or more microbial strains and/or a nutrient, a carrier (water) etc., the markedly different characteristics analysis is applied to the resultant nature-based combination.  Applicants do not disclose any evidence in the specification that combining one or more of the recited microbial strains with each other or with nutrients or water, results in markedly different characteristics of the microbes. Applicants have also not disclosed any evidence that the type of formulation of the composition results in markedly different characteristics of the microbes. The individual components in the claimed composition, one or more microbial strains and carriers (water, plant seed), are merely claimed together in a composition as a mixture and the specification does not disclose any evidence that structure/function of the individual components is changed due to the mixing. The specification does not disclose whether there is any interaction between the components that does not occur in nature due to the mixing. Accordingly, claiming the components one or more microbial strains and carriers (water, plant seeds) together in a composition and wherein the bacteria is in an emulsion, a solution, a dust, a granule, a pellet, a powder, a spray, a colloid, does not integrate the recited judicial exceptions into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes).
The additional elements recited in the claims that the composition comprises a nutrient, a carrier (water, plant seeds), that the composition is formulated as an emulsion, a solution, a dust, a granule, a pellet, a powder, a spray, a colloid, are all limitations that are recited at a high level of generality and do not integrate the recited judicial exceptions into a practical application and the claims are therefore directed to the judicial exception (Step 2A: Yes). 
The claims are then analyzed as a whole to determine whether any additional element or combination of elements is sufficient to ensure that the claims amount to significantly more than the exceptions. Thus the claims as a whole do not amount to significantly more than each "product of nature" by itself (Step 2B: No).
The claims do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 26-32 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated  by Ashby (WO 2016/044085; Pub. Mar. 24, 2016; Applicant IDS).
Regarding claims 26 and 27, Ashby teaches plant growth-promoting compositions comprising microbial strains, including at least two microbial strains, wherein the 16S rRNA gene of the microbial strain comprises a sequence selected from SEQ ID NOs 1-164, including SEQ ID NOs: 4, 58, 38, 43, 84, 103, 75, 24 (see page 5 lines 8-25, abstract). These SEQ ID NOs of Ashby correspond to instant SEQ IDs 165-172 respectively. For evidence see the following (SEQ ID NO: 4 of Ashby has 100% sequence identity of instant SEQ ID NO: 165 (see attached sequence alignment file US-16-612-075-165 Result 1 on pages 3-4). SEQ ID NO: 58 of Ashby has 100% sequence identity of instant SEQ ID NO: 166 (see attached sequence alignment file US-16-612-075-166 Result 1 on pages 3-4). SEQ ID NO: 38 of Ashby has 100% sequence identity of instant SEQ ID NO: 167 (see attached sequence alignment file US-16-612-075-167 Result 1 on pages 3-4). SEQ ID NO: 43 of Ashby has 100% sequence identity of instant SEQ ID NO: 168 (see attached sequence alignment file US-16-612-075-168 Result 1 on pages 3-4). SEQ ID NO: 84 of Ashby has 100% sequence identity of instant SEQ ID NO: 169 (see attached sequence alignment file US-16-612-075-169 Result 1 on pages 3-4). SEQ ID NO: 103 of Ashby has 100% sequence identity of instant SEQ ID NO: 170 (see attached sequence alignment file US-16-612-075-170 Result 1 on pages 3-4). SEQ ID NO: 75 of Ashby has 100% sequence identity of instant SEQ ID NO: 171 (see attached sequence alignment file US-16-612-075-171 Result 1 on pages 3-4). SEQ ID NO: 24 of Ashby has 100% sequence identity of instant SEQ ID NO: 172 (see attached sequence alignment file US-16-612-075-172 Result 1 on pages 3-4)). A reference that clearly names the claimed species anticipates the claim no matter how many other species are named. See MPEP §2131.02 II.
Regarding claim 28, Ashby does not teach a microbial strain having the strain designation S2381 with a deposit number B-67442, however the instant specification discloses strain S2381 has a 16S rRNA sequence with SEQ ID NO: 172 (see [0174] of PGPub). Ashby teaches a microbial strain with a 16SrRNA sequence of SEQ ID NO: 24 which has 100% sequence identity to instant SEQ ID NO: 172 (see attached sequence alignment file US-16-612-075-172 Result 1 on pages 3-4). Therefore, Ashby teaches a microbial strain that is substantially identical to strain S2381. See MPEP 2112.01
Regarding claim 29, Ashby teaches its composition can comprise one or more microbial strains that are recited in claim 29 such as P0032_C7, P0048_B9, P0050_F5 (S2199) etc. See page 7 lines 1-15, which is reproduced below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 30, Ashby teaches its microbial consortium further comprises an agriculturally effective amount of a compound or composition selected from the group consisting of a nutrient, a fertilizer, an acaricide, a bactericide, a fungicide, an insecticide, a microbicide, a nematicide, and a pesticide and combinations thereof. Ashby also teaches the composition further comprises a carrier (see page. 7 lines 25-30).
Regarding claim 31, Ashby teaches the composition is prepared as a formulation selected from the group consisting of an emulsion, a colloid, a dust, a granule, a pellet, a powder, a spray, and a solution (see page 8 lines 3-6).
Regarding claim 32, Ashby teaches the carrier is a plant seed (see page 8 line 3).
The teachings of Ashby anticipate claims 26-32.  

Applicants elected microbial strain S2695 with a 16S rRNA sequence comprising SEQ ID NO: 174. 
Claims 26, 28, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated  by Von Maltzahn (WO 2014/121298; Pub. Aug. 7, 2014).
Regarding claim 26, Von Maltzahn teaches microbial compositions comprising at least two types of isolated bacteria chosen from the species in Table 1 (see [082] on page 27). Von Maltzahn teaches in Table 1 on page 173 the microbe can be Athrobacter globiformis with a 16S sequence comprising SEQ ID NO: 181. This sequence has 99.4% sequence identity to instant SEQ ID NO: 174 (see Result 1 on pages 2-3 of US-16-612-075-174-1).
Regarding claim 28, Von Maltzahn does not teach a microbial strain having the strain designation S2695 with a deposit number B-67444, however the instant specification discloses strain S2695 has a 16S rRNA sequence with SEQ ID NO: 174 and belongs to species Athrobacter globiformis (see [0179] of PGPub). (see attached sequence alignment file US-16-612-075-174 Result 1 on pages 2-3). Therefore, Von Maltzahn teaches a microbial strain that is substantially identical to strain S2695. See MPEP 2112.01.
Regarding claim 30, Von Maltzahn teaches the bacterial compositions are formulated in compositions containing acceptable carriers, adjuvants and vehicles (see [0210]).
Regarding claim 31, Von Maltzahn teaches the bacterial composition is formulated as a powder, granules (see [0211]) and beverages (reads on solution). comprise
The teachings of Von Maltzahn anticipate claims 26, 28, 30 and 31.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

U.S. Patent Application No. 17/281,473
Claims 26-32 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9, 13-16 of co-pending Application No. 17/281,473 (reference claims). Although the conflicting claims are not identical, they are not patentably distinct from each other because the reference claims of the ‘473 application renders obvious the instant claims. 
Regarding examined claims 26-27, reference claim 1 recites a composition comprising one or more microbial strains wherein the 16S sequence of the one or more microbial strains comprises at least 97% sequence identity to any one of SEQ ID NOs: 165-474 and a plant or plant seed, wherein the plant or plant seed comprises at least one introduced or modified grain yield enhancing trait. Examined sequences with SEQ IDs 165-461 are the same sequences as the reference SEQ IDs 165-461 (see attached Sequence file of US-17-281-473). Reference claim 2 recites the composition further comprises at least one additional microbial strain wherein the 16S sequence of the one or more microbial strains comprises at least 97% sequence identity to any one of SEQ ID NOs: 1-474. . Examined sequences with SEQ IDs 1-461 are the same sequences as the reference SEQ IDs 1-461 (see attached Sequence file of US-17-281-473). Examined claims 26 and 27 are rendered obvious because though the reference claims recite the microbial compositions comprise additional components, the reference claims recite the same microbial strains with the same SEQ IDs as the examined claims.
Regarding examined claim 28, reference claim 5 recites a composition comprising one or more microbial strains from S2834 (NRRL Deposit No. B-67441), S2381 (NRRL Deposit No. B-67442), S2543 (NRRL Deposit No. B-67443), S2695 (NRRL Deposit No. B-67444), S2700 (NRRLB Deposit No. 67445), S2837 (NRRL Deposit No. B-67446), S2839 (NRRL Deposit No. B-67447), S2876 (NRRL Deposit No. B-67448), S2871 (NRRL Deposit No. B-67440), S2145-2 (NRRL B- 67331), S2292-2 (NRRL B-67332), S2300-2 (NRRL B-67333), S2303-2 (NRRL B-67334), S2375-2 (NRRL B-67335), S2382-2 (NRRL B-67336), S2423-2 (NRRL B-67337), S2669-2 (NRRL B-67338), or a strain derived therefrom, or a culture thereof and a plant or plant seed, wherein the plant or plant seed comprises at least one introduced or modified grain yield enhancing trait. Examined claims 28 is rendered obvious because though the reference claim 5 recites the composition comprises additional components, the reference claim recite the same microbial strains with the same strain numbers and deposit numbers as the examined claims.
Regarding examined claim 29, reference claim 6 recites the composition of reference claim 5 further comprises at least one additional microbial strain selected from P0035_B2 (also referred to as S2145, NRRL Deposit No. B-67091), P0047_A1 (also referred to S2284, NRRL Deposit No. B-67102) etc.. Reference claim 6 also teaches other strains which are recited in examined claim 29.
Regarding examined claim 30, reference claim 13 recites the composition of reference claim 1 further comprising an agriculturally effective amount of a compound or composition selected from the group consisting of a nutrient, a fertilizer, an acaricide, a bactericide, a fungicide, an insecticide, a microbicide, a nematicide, and a pesticide. Reference claim 14 recites the composition further comprises a carrier.
Regarding examined claim 31, reference claim 16 recites the composition according to reference claim 1, wherein the one or more microbial strains are prepared as a formulation selected from the group consisting of an emulsion, a colloid, a dust, a granule, a pellet, a powder, a spray, and a solution.
Regarding examined claim 32, reference claim 1 recites the composition comprises a plant seed.
Examined claims 26-32 are rendered obvious over reference claims 1-9 and 13-16. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


U.S. Patent Application No. 17/431,708
Claims 26-30 and 32 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 15, 19, 20 and 23 of co-pending Application No. 17/431,708 (reference claims). Although the conflicting claims are not identical, they are not patentably distinct from each other because the reference claims of the ‘708 application renders obvious the instant claims. 
Regarding examined claims 26-28, reference claims 1 and 15 recites a microbial preparation comprising at least one microbial strain comprising the strain S2876 belonging to species Niastella gongjuensis. The instant specification also discloses S2876 belongs to species Niastella gongjuensis with a 16S sequence comprising SEQ ID NO: 176 (see [0182] of PGPub), so the reference claim recites the same microbial strain. Reference claim 19 recites strain the composition of reference claim 1 further comprises S2695 (NRRL Deposit No. B-67444), the elected strain having 16S sequence comprising SEQ ID NO: 174. Therefore, the composition of reference claims 1, 15 and 19 which recite a composition comprising microbes with a 16S sequence of SEQ ID NO: 176 and SEQ ID NO: 174 and additional components, renders obvious the composition of examined claims 26-28.
Regarding examined claim 29, reference claim 19 recites the microbial preparation further comprises at least one additional microbial strain selected from P0035_B2 (also referred to as S2145, NRRL Deposit No. B-67091), P0047_A1 (also referred to S2284, NRRL Deposit No. B-67102) etc.. Reference claim 19 also teaches other strains which are recited in examined claim 29.
Regarding examined claim 30, reference claim 23 recites the composition is in an agricultural composition comprising diluents and carriers.
Regarding examined claim 32, reference claim 20 recites the composition further comprises a plant seed.
Examined claims 26-30 and 32 are rendered obvious over reference claims 1, 15, 19, 20 and 23. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657